Citation Nr: 0310967	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  99-02 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan


THE ISSUE

Entitlement to service connection for bilateral pes planus.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and her father.


ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel


INTRODUCTION

The veteran served from May 30, 1997 to July 15, 1997.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1998 rating decision by the RO in 
Detroit, Michigan, which denied service connection for 
bilateral pes planus.


REMAND

The Board is undertaking additional development on the issue 
of entitlement to service connection for bilateral pes 
planus, pursuant to authority granted at 
38 C.F.R. § 19.9(a)(1) (2002).  

On November 9, 2000, while this case was in the possession of 
the RO, the Veterans Claims Assistance Act of 2000 (VCAA) was 
signed into law.  This liberalizing law is applicable to this 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  

The record indicates that the veteran was last seen by a VA 
examiner in August 1998 for her bilateral pes planus.  The 
Board finds that the veteran should be afforded a current VA 
podiatry examination in order to determine the nature and 
etiology of her bilateral pes planus.  

In view of the foregoing, the case is remanded for the 
following:	

1.  The Board finds that there remains a 
further duty to
assist the veteran on her claim for 
entitlement to service connection for 
bilateral pes planus.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159 
(2002).  The RO must review the claims 
file and ensure that all notification 
and development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) and 38 C.F.R. § 3.159 are 
fully complied with and satisfied.

2.  The RO should contact the veteran 
and obtain from her the names and 
addresses of all medical care providers, 
VA or private, who treated her for 
bilateral pes planus from August 1998 to 
the present.  After securing the 
necessary release, the RO should obtain 
these records for association with the 
claims folder.  If any records cannot be 
obtained, it should be so documented in 
the claims folder.

3.  The veteran should be afforded a VA 
podiatry examination to determine the 
nature and etiology of her bilateral pes 
planus.  The claims file must be made 
available to and reviewed by the 
podiatrist in conjunction with the 
examination.  A notation to the effect 
that this record review took place 
should be included in the examination 
report.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the physician should be 
accomplished.  
After examining the veteran and 
reviewing the medical evidence in the 
veteran's entire claims folder, the 
podiatrist should furnish an opinion as 
to whether it is at least as likely as 
not that any current bilateral pes 
planus pre-existed service or is related 
to any incident which occurred during 
the veteran's period of military 
service.  If the disorder pre-existed 
service, the examiner should indicate 
whether the bilateral pes planus was 
aggravated during the veteran's period 
of service. 
4.  The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse effects on her claim.

5.  Thereafter, the RO should readjudicate 
this claim, keeping in mind the 
requirements of the Veterans Claims 
Assistance Act of 2000 (VCAA).  If the 
benefit sought on appeal remains denied, 
the appellant should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


____________________________________________
	RENÉE M. PELLETIER 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




